MR. JUSTICE CARRIGAN
delivered the opinion of the Court.
The petitioner was one of three co-defendants charged with first-degree murder in Denver district court. All three were scheduled for trial together beginning February 6, 1978. Because he had recently undergone major ankle surgery and was confined in Denver General Hospital during his recovery, the petitioner moved for a continuance until his discharge from the hospital. At a hearing on the motion, he presented expert testimony regarding the medical advisability of his being forced to attend the trial.
*149After hearing that testimony, the respondent trial judge concluded that the petitioner’s condition did not warrant a continuance, and that the court’s daily schedule could be adjusted to accommodate the petitioner’s needs for therapy and rest. The petitioner then brought this original proceeding pursuant to C.A.R. 21, seeking relief in the nature of prohibition or certiorari.
We issued a rule to show cause on February 6, 1978. Since then, however, the petitioner’s trial has been severed from his co-defendants’ trial, and has been rescheduled for a later date. The issue presented by the petition, therefore, is moot, and we now discharge the rule to show cause.
MR. CHIEF JUSTICE PRINGLE and MR. JUSTICE KELLEY do not participate.